Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Ayres, J.), rendered June 28, 2006, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court did not fulfill its promise to impose a term of imprisonment no greater than 15 years when it allegedly failed to consider all the facts and circumstances of this case before imposing a term of imprisonment of 15 years. The record, however, demonstrates that the Supreme Court considered all of the relevant facts and circumstances of this case before imposing sentence (see People v Suitte, 90 AD2d 80, 83 [1982]; People v Notey, 72 AD2d 279, 282 [1980]).
The defendant knowingly, intelligently, and voluntarily waived his right to appeal. Accordingly, the defendant waived appellate review of his claim that the sentence imposed was excessive (see People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]). Rivera, J.P., Krausman, Florio, Garni and Balkin, JJ., concur.